DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.  
The Examiner respectfully disagrees with the arguments on page 8 stating a modification of the art of Montsinger by the art of Kusy could only result in a circular or a “substantially circular cross-sectional shape due to the rotation of the exit die”, and that a Kusy modification is not compatible with the rotating die process taught by Montsinger.  (The Silva modification is not relevant to this argument.)
In the modification from the previous rejection of claim 1, Kusy teaches a die with a rectangular profile, which would replace the die of Montsinger.  However, only the inner forming shape of the die taught by Kusy is critical for the modification of Montsinger.  
Montsinger teaches the forming die can have a rotational speed, from 0-10,000 rpm and preferably less than 600 rpm, which imparts a helical flow to a portion of the melted polymer, providing advantages of improved wetting and grouping of fibers [0033]; however, the instant case does not disclose a need for improving the concentration of fibers more than is provided by processing through the spreader, die inlet/funnel shape, and puller.
Additionally, the Examiner considers it to be prima facie obvious that the product’s cross-sectional shape in the process of Montsinger, in view of Kusy, can match the shape of the rectangular die outlet, and would not have to be “substantially circular”, unless the die rotational speed is significantly faster than the puller speed to cause deformation of the product leaving the die.
The Examiner understands that since Montsinger teaches the die rotation can be optional or minimal, rotating the modified die of Montsinger, in view of Kusy, at 5 rpm, for example, would prima facie obviously allow for a square cross-section of the product, matching a desired die outlet shape.
For simplicity and for clarity, the claim 1 modification from Kusy will comprise only substituting the inner shape of the die funnel and exit away from Montsinger’s circular cross-sectional design to a funnel and square die exit shape taught by Kusy; in lieu of a full replacement of the Montsinger die with the Kusy die.
The Examiner acknowledges the new claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Montsinger (US 2002/0172825) in view of Silva (US 2012/0048082) and Kusy (US 5869178 A).  
Regarding claim 1, the prior art of Montsinger teaches a process for producing a fiber-composite material from unidirectional fibers and a matrix in an apparatus, the process comprising:
b) drawing the expanded fiber bundle into an impregnation chamber (fibers 12 drawn through an impregnation chamber 15, [0025] and [0026], Figs. 2-5);
c) applying a melt to the expanded fiber bundle (extruder 14 provides molten thermoplastic material, [0025], Figs. 2-5); and
d) drawing the fiber bundle impregnated with the melt through a take-off die at the end of the apparatus (exit die 22, [0027], Figs. 3 and 4).
Montsinger does not explicitly teach that the fiber bundle is expanded to a width greater than the width of the end product at least by a factor of 1.2.
However, Montsinger does teach the fiber bundle is expanded to a width greater than the width of the end product (fiber bundle cross section gets more narrow as it passes through the conical entrance end 23, [0028]-[0029], Fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the expanded fiber bundle width greater than the end product width by the claimed factor since it has been held that changes in size/proportion only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(IV)(A).
Further, Montsinger does not teach a deflection bar with radially circumferential rounded elevations for deflecting and expanding the fiber bundle.
However, the prior art of Silva teaches a deflection bar having radially circumferential rounded elevations that deflect and expand a fiber bundle (splitting roller 30 configured to separate fiber material 18 into a plurality of bundles 32 using teeth 46 with a rounded tip 50, [0015]-[0021], Figs. 2-4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the splitting roller disclosed by Silva before the impregnation chamber disclosed by Montsinger since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to improve material distribution and mechanical performance, as suggested by Silva ([0015]).
Further, Silva teaches that the grooves 42, and therefore the teeth 46 too, are substantially parallel and perpendicular to the axis of rotation 34 ([0018], Figs. 2-4) meaning that the flank angle is about 90°. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and expected to have the same properties. See MPEP 2144.05(I). In the instant case Silva teaches that the flank angle is about 90° which is close to the claimed range of 90.1° and would be expected to have substantially the same properties.
In the alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have changed the flank angle of the teeth disclosed by Silva to the claimed flank angle since it has been held that changes in shape only take routine skill in the art and would yield predictable results. See MPEP 2144.04(IV)(B).
Montsinger, in view of Silva, is silent on manufacturing a composite product with a non-circular profile.  Silva does not define a composite product, while Montsigner teaches only a product with a circular cross-section [0004]. 
However, the prior art of Kusy teaches a fiber-composite product can have a rectangular profile [Col. 12, lines 20-29], such as a square.  Kusy teaches that the profile of the product is determined by the shape of the die funnel and outlet cross section (Fig. 2, items 51, 51A) of the forming die (Fig. 2, item 50), designed for a desired end use [Col. 7, lines 22-37].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the inner shaping of funnel and square cross-sectional outlet of the forming die (Fig. 2, item 50), taught by Kusy, in place of the inner funnel and circular outlet shaping of the take-off die in the method taught by Montsinger (Fig. 3, item 22), in view of Silva, to obtain the predictable result of a composite product with a rectangular, in this case square, profile.  
Regarding claim 2, the combination of Montsinger, in view of Silva and Kusy, teaches all the limitations of claim 1, and Montsiger further teaches wherein the matrix of the fiber-composite material is a thermoplastic moulding composition, a thermoset, a thermoplastic-thermoset hybrid system, a thermoplastic elastomer or a crosslinked elastomer (extruder 14 provides molten thermoplastic material, [0025], Figs. 2-5).
Regarding claim 3, the combination of Montsinger, in view of Silva and Kusy, teaches all the limitations of claim 1, but neither explicitly discloses the claimed dimensions of the spread fiber bundle thickness in the radial direction.
However, Silva teaches that the groove dimensions can be adjusted in order to adjust the volume or capacity of each groove [0020-0021]. As the radial thickness of the spread fiber bundle is a variable that can be modified by adjusting the groove dimensions, the precise radial thickness of the spread fiber bundle would have been considered a result effective variable by a person having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed radial thickness of the spread fiber bundle cannot be considered critical. Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the groove dimensions of Silva to obtain the desired radial thickness of the spread fiber bundle. See MPEP 2144.05(II)(B).
Regarding claim 4, the combination of Montsinger, in view of Silva and Kusy, teaches all the limitations of claim 1, and Montsinger further teaches wherein the fiber-composite material is calendered after leaving the take-off die (puller belt system 16 after leaving die 22, [0032], Figs. 2 and 5).
Regarding claim 5, the combination of Montsinger, in view of Silva and Kusy, teaches all the limitations of claim 1, and Montsinger further teaches cutting the impregnated fiber to give pellets of 3.175-25.4 mm in length (length of the pellet may range from 0.125 to 1.0 inches, [0052], Fig. 5), which overlaps the claimed range from 4 to 25.4 mm.
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.
Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-3

Regarding claims 7, 17, and 18 the combination of Montsinger, in view of Silva and Kusy, teaches all the limitations of claim 1, and Montsinger further teaches in c) the melt is applied by means of at least one applicator die (extruder 14 supplies molten thermoplastic material to the impregnation chamber 15 and is disposed along the predetermined path of fiber travel, ([0025-0026]; Figs. 2 and 3).
Kusy teaches the wetted fiber bundle is brought towards a later product cross section by virtue of a cross-sectional narrowing (conical entrance end (Fig. 2, item 51A) tapers and the wetted fiber bundle is brought towards a later product cross section [Col. 12, lines 20-25]; a radius deflects wetted fibers (the tapered angle of the conical portion (Fig. 2, item 51A) as illustrated with the shaping funnel having a converging angle of approximately 45°, (or a 22.5° deflection angle - with Montsinger adding that the funnel angle is generally twice the taper or deflection angle [0029]), which would prima facie obviously result squarely within the claim 7, 17, and 18 ranges of deflecting fibers by an angle of 5° to 60°, 12° to 60°, and 15° to 60°, respectively; and a height of the fiber distribution is uniformized radially in a relaxation/curing zone (cylindrical exit end has constant diameter (Fig. 2, item 53).
Regarding claim 13, the combination of Montsinger, in view of Silva and Kusy, teaches all the limitations of claim 1, and Silva further teaches that the teeth 46 can have a height of around 1.27 mm (grooves 42 can have a depth of around 1.27 mm, [0020], Fig. 3), which falls squarely within the claimed range.
Regarding claim 14, the combination of Montsinger, in view of Silva and Kusy, teaches all the limitations of claim 1, and Silva further teaches that the tip radius is 0.25 mm (width of each tooth 46/the diameter of the rounded tip is 0.5 mm, [0020], Fig. 3), which falls squarely within the claimed range.
Regarding claims 15 and 16, the combination of Montsinger, in view of Silva and Kusy, teaches all the limitations of claim 1, and Silva further teaches that the grooves 42, and therefore the teeth 46 too, are substantially parallel and perpendicular to the axis of rotation 34 ([0018], Figs. 2-4) meaning that the flank angle is about 90°. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and expected to have the same properties. See MPEP 2144.05(I). In the instant case Silva teaches that the flank angle is about 90° which is close to the claimed range minimums of 90.3° and 90.5° and would be expected to have substantially the same properties.
In the alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have changed the flank angle of the teeth disclosed by Silva to the claimed flank angle since it has been held that changes in shape only take routine skill in the art and would yield predictable results. See MPEP 2144.04(IV)(B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Montsinger (US 2002/0172825), hereinafter Montsinger, in view of Silva (US 2012/0048082), hereinafter Silva, and Kusy (US 5869178 A), hereinafter Kusy, as applied to claim 1, and in further view of Lo (US 2005/0221085), hereinafter Lo.
Regarding claim 8, the combination of Montsinger, in view of Silva and Kusy, teaches all the limitations of claim 1, wherein Silva teaches in a) one or more fiber bundles are expanded via one or more spreader devices each comprising at least one deflection bar having radially circumferential rounded elevations (one fiber bundle 18 is expanded via one splitting roller 30, [0015], Fig. 2), and in b) at least one expanded fiber bundle is then drawn into an impregnation chamber in such a way as to give at least two superposed, spatially separate and expanded fiber webs (fiber bundle 18 is split into multiple bundles 32 which are spatially separate, expanded, and superposed in the horizontal direction, [0015], Fig. 2).
Kusy teaches the individual fiber webs are caused to converge in such a way that they are superposed and contact one another, as the conical entrance end (Fig. 2, item 51A) tapers and the wetted fiber bundle is brought towards a later product cross section [Col. 12, lines 20-32].
Neither Montsinger, in view of Silva and Kusy, teaches that the melt is supplied via horizontal distributor bars which are each arranged between two fiber webs.
However, the prior art of Lo teaches horizontal nozzles that coat fibers with molten polymer (nozzles 6 eject molten polymer 7 onto the roving 3, [0034], Figs. 2B and 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have put the nozzles disclosed by Lo between the fiber webs disclosed by the combination of Montsinger, in view of Silva and Kusy. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the nozzles between the fiber webs in order to wet individual fibers, as suggested by Lo ([0034]). Using multiple nozzles between the fiber webs would allow coating all around the fibers rather than just one side.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Montsinger (US 2002/0172825), hereinafter Montsinger, in view of Silva (US 2012/0048082), hereinafter Silva, and Kusy (US 5869178 A), hereinafter Kusy.  
Regarding claim 19, the prior art of Montsinger teaches a process for producing a fiber-composite material from unidirectional fibers and a matrix in an apparatus, the process comprising:
b) drawing the expanded fiber bundle into an impregnation chamber (fibers 12 drawn through an impregnation chamber 15, [0025] and [0026], Figs. 2-5);
c) applying a melt to the expanded fiber bundle (extruder 14 provides molten thermoplastic material, [0025], Figs. 2-5); and
d) drawing the fiber bundle impregnated with the melt through a take-off die at the end of the apparatus (exit die 22, [0027], Figs. 3 and 4).
Montsinger does not teach a deflection bar with radially circumferential rounded elevations for deflecting and expanding the fiber bundle.
However, the prior art of Silva teaches a deflection bar having radially circumferential rounded elevations that deflect and expand a fiber bundle (splitting roller 30 configured to separate fiber material 18 into a plurality of bundles 32 using teeth 46 with a rounded tip 50, [0015]-[0021], Figs. 2-4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the splitting roller disclosed by Silva before the impregnation chamber disclosed by Montsinger since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to improve material distribution and mechanical performance, as suggested by Silva ([0015]).
Further, Silva teaches that the grooves 42, and therefore the teeth 46 too, are substantially parallel and perpendicular to the axis of rotation 34 ([0018], Figs. 2-4) meaning that the flank angle is about 90°. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and expected to have the same properties. See MPEP 2144.05(I). In the instant case Silva teaches that the flank angle is about 90° which is close to the claimed range of 90.1° and would be expected to have substantially the same properties.
In the alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have changed the flank angle of the teeth disclosed by Silva to the claimed flank angle since it has been held that changes in shape only take routine skill in the art and would yield predictable results. See MPEP 2144.04(IV)(B).
Montsinger, in view of Silva, is silent on manufacturing a composite product with a non-circular profile.  Silva does not define a composite product, while Montsigner teaches only a product with a circular cross-section [0004]. 
However, the prior art of Kusy teaches a fiber-composite product can have a rectangular profile [Col. 12, lines 20-29], such as a square.  Kusy teaches that the profile of the product is determined by the shape of the die funnel and outlet cross section (Fig. 2, items 51, 51A) of the forming die (Fig. 2, item 50), designed for a desired end use [Col. 7, lines 22-37].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the inner shaping of funnel and square cross-sectional outlet of the forming die (Fig. 2, item 50), taught by Kusy, in place of the inner funnel and circular outlet shaping of the take-off die in the method taught by Montsinger (Fig. 3, item 22), in view of Silva, to obtain the predictable result of a composite product with a rectangular, in this case square, profile.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742